Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/3/2021.
Applicant's election with traverse of the restriction dated 9/3/21 in the reply filed on 11/3/2021 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to examination.  This is not found persuasive because, as discussed in the restriction requirement, the shared technical feature is not novel, and the non-elected method claims recite structure and steps not required by the apparatus claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub. 2014/0317925 to Muschke et al (Muschke).
	The examiner notes first that “bonding a protective shell to a wind turbine blade” is strictly an intended use, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If 
Referring to Figures 1, 2, 5 and 6 especially, and ¶¶ 7-10 & 44, Muschke discloses, as recited in claim 1, “a heating arrangement... comprising a heating blanket [100]” which is flexible and therefor, when laid over and secured to a wind turbine blade leading edge in need of repair, forms “a first portion and a second portion of a heatable structure [100 which adjoin at a fold], wherein the fold [follows]... a curvature of an edge of the wind turbine blade... in such manner that the fold abuts the edge... and... the first portion and the second portion each abuts the surface of the wind turbine blade.”
As recited in claims 3 and 4, Muschke discloses “a carrier layer [110] and... [an] electrically heatable filament [151]... attached to... the... carrier layer [110],” the carrier layer formed of silicone (see ¶¶ 41 & 44).
As recited in claims 5-7, Muschke discloses “a vacuum seal [120] attached circumferentially at the outer edges of the heating blanket [100], ...a vacuum pump [200 inherently]... attachable to at least one valve... to evacuate a volume between the heating blanket [100] and the wind turbine blade” (see ¶ 23), the valve being the ordinary means to maintain the vacuum once it is achieved. The vacuum passage 200 and heating region 130 it surrounds forms exactly the “vacuum bag” enclosing a blade region as recited in claim 7.
Claim Rejections - 35 USC § 103
Claims 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Muschket in view of US PGPub. 2010/0024185 to Mayabb.

Noting that Muschket discloses two temperature sensors, but not independent heating zones, claims 8-11 differ substantively from Muschke only in calling for a “plurality of individually heatable zones, ...[a] temperature sensor... assigned to each zone... the temperature... individually controllable” (claim 9), the zones extending into “at least one of... the first portion... and... the second portion” (claim 10), and a “tip zone, which abuts... an apex of the tip of the... blade” (claim 11).
However, Mayabb discloses, at Fig. 4 and  ¶¶ 18 & 23, an analogous vacuum assisted heating blanket for repairing outer casings of aircraft, with a plurality of individually heatable zones 38a – 38h, a temperature sensor assigned to each zone and the temperature individually controllable. It would have been obvious to adapt the sensor based plurality of heating zones taught by Mayabb, to the heater blanket of Muschke, to simultaneously treat adjacent blade regions requiring different power levels. Such a heating blanket, to treat the tip of the wind turbine blade, would as a matter of course have a dedicated tip zone to accommodate the particular thermal characteristics of the tip, rendering the tip zone obvious.
Regarding claim 8, since Pt100 resistor “sensors are the most common platinum resistance thermometers on the market, owing largely to their simple, precise and linear temperature measurement capabilities” (What is a PT100 Resistor? (allectra.com), it would have been obvious to use them for temperature zone control in the heating blanket of Mushke in view of Mayabb.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/26/22